It is decided in this case that an action for "malicious prosecution" will lie in this state against a plaintiff in a civil suit, who is cast in such suit, when neither the person nor the property of the defendant in that suit was seized, injured, or interfered with in consequence of the suit. I believe this is error, and feel that I ought to state my reasons for disagreeing.
Mr. Justice McCLELLAN, in a dissenting opinion, has shown that the case now decided is not before the court. I fully concur in what he says, to the effect that there is a vast difference between the liability of a plaintiff who fails in his suit, and that of a third party (as in this case) who wrongfully and vexatiously induces the plaintiff to bring *Page 353 
such suit. In fact, this court has repeatedly so decided. One of such cases is cited by Justice McCLELLAN; and no stronger cases could be hoped to be found, as to this point, than those cited and quoted by him in his opinion. The relation of principal and agent does not exist in such cases; the intermeddler is no more the agent of the plaintiff than is the plaintiff the agent of the intermeddler; it is a species of maintenance, in which both parties to the suit may be injured by the wrongdoer.
This error in the decision, however, in my judgment, is small compared with the one holding that every plaintiff who fails in any civil action at law or suit in equity, commenced by summons and complaint, is liable to be harassed by a suit for malicious prosecution. Whether the plaintiff has malice in bringing or prosecuting the suit or action is necessarily a question of fact for a jury in all cases. So there never can be a case in which the plaintiff fails, wherein he would not be liable to be sued by the successful defendant as for a malicious prosecution. To illustrate: If A. sues B., and fails in his suit, B. may sue A. as for the malicious prosecution of the first suit, and if B. fails in this second suit, A. may in turn sue B., and so on until a judgment for the plaintiff is obtained. Such a rule of law and practice will certainly breed malicious suits. It is conceded that if this right of action now exists in this state, it exists by virtue of the common law of Alabama, and not by virtue of any statute. It is also conceded that the common law of this state is partly derived from the English common law; but the error is in treating the common law of this state as being derived exclusively from the common law of England. This is one of the basic errors leading to the wrong result.
It is argued in the opinion of Mr. Justice SAYRE, for the majority, that as the right of action existed at the English common law, it also exists under the common law of this state. The opinion concedes that the right of action in England was taken away by an English statute which allowed the successful party to recover full costs and damages, but argues that as the statute in this state corresponding to the English statute does not allow a recovery of damages otherwise than in the costs, the American statute should not be given the effect which was given to the English statute. Herein are two other grave errors.
The English statute referred to became a part of the common law of this state. The English statutes in force at the Declaration of Independence were as much the law of the American colonies as was the common law of England; and if the English common law and the English statutes were in conflict, the English statute controlled and became the common law of the colonies, and consequently of the states formed out of such territory, except where contrary to our republican form of government and republican institutions, and remained such until changed by ordinances, Constitutions, or statutes of the territories or states carved out of the colonies.
English statutes of or about the date of the one in question have been uniformly held by this court and all the courts of the original 13 states or colonies, as well as by those of other states formed out of such territory, to be a part of the common law of such states. One of these very statutes of Marlbridge has been held by the Supreme Court of Massachusetts to be a part of the common law of those states above mentioned. The opinion in that case was written by Parker, C. J., of whom it was said by his successor in office, Lemuel Shaw, that he was one of the two most learned in the common law the latter ever knew — Parsons, C. J., being the other. That opinion is in part as follows:
"Before the statute of Marlbridge, a lessee or devisee for life or years was dispunishable of waste unless care was taken in the will or lease to make him so. After that statute, such tenants were punishable, unless the will or lease expressly excused them." Sackett v. Sackett, 8 Pick. (Mass.) 314, 315. "Then the question is whether the law by which they would be governed in relation to waste committed by tenants was the ancient common law, as it stood before the statute of Marlbridge, or as modified by that statute, or the law which was in force in England at the time of their emigration and for centuries before; and we think it very clear that it was the latter." 8 Pick. (Mass.) 315.
He then quotes what his predecessor in office had said as to English statutes being a part of the common law of the states:
"Thus Chief Justice Dana, in the case Commonwealth v. Leach et al., 1 Mass. 61, says, 'The term "common law" ought not to be construed so strictly as is contended for. Generally when an English statute has been made in amendment of the common law of England, it is here to be considered as part of our common law.' " 8 Pick. (Mass.) 316.
He then quotes another of his predecessors — him whom Judge Shaw characterized as one of the two masters of the common law — as follows:
"Our ancestors, when they came into this new world claimed the common law as their birth-right, and brought it with them, except such parts as were judged inapplicable to their new state and condition. The common law, thus claimed, was the common law of their native country, as it was amended or altered by English statutes in force at the time of their emigration. Those statutes were never re-enacted in this country, but were considered as incorporated into the common law. Some few other English statutes, passed since the emigration, were adopted by our courts, and now have the authority of law, derived from long practice." 8 Pick. (Mass.) 316, 317.
These cases have been cited, quoted, and followed by the courts of nearly every state in the Union, and repeatedly by this court. In the case of Carter v. Balfour. 19 Ala. 829, this court said:
"It appears that that statute was passed in the year 1601, and the first settlement of Virginia *Page 354 
(that being the first settlement in any part of the United States) was in 1607. And the doctrine appears to be settled that English statutes passed before the emigration of our ancestors to America, and which were applicable to our situation and not inconsistent with our institutions and government, constitute a part of the common law, and are in force (unless repealed) in all the states of the Union. [Doe ex dem. Patterson v. Winn] 5 Pet. 233 [8 L.Ed. 108]; [Sackett v. Sackett] 8 Pick. [Mass.] 309; [Bogardus v. Trinity Church] 4 Paige [N.Y.] 198; 1 Kent, 472, 473; [Moore's Heirs v. Moore's Devisees] 4 Dana [Ky.] 361 [29 Am. Dec. 417]."
This latter case was cited and followed in the famous case of Horton v. Sledge, 29 Ala. 496, where it is said:
"The English statute of uses was enacted 'before the emigration of our ancestors to America, is applicable to our situation, and not inconsistent with our institutions and government, and has been generally recognized and acted upon by the courts of this country and therefore constitutes a part of the common law' of Alabama, and is in force unless repealed. Carter and Wife v. Balfour's Adm'r, 19 Ala. 829."
This last case was cited and followed as recently as the case of Louisville  Nashville Railroad Co. v. Cook, 168 Ala. 600,53 So. 190, where it is said:
"Not only the common law of England, in part, as above defined, but some parts of her statutory law as it existed before our ancestors emigrated therefrom, became in a sense incorporated in our unwritten or common law; but the English statutes, like the common law proper, only became a part of the law of each state, when not inconsistent with the institutions, government, and laws of such state. Horton v. Sledge, 29 Ala. 478. "
I am unable to find any decision of any court to the contrary, when the exact question was considered and decided. The English statute being in force in this state, except so far as changed by our statutes, no such right of action as stated in the majority opinion ever existed in this state. Surely our statutes awarding full costs to the successful party did not confer the right which did not theretofore exist. When this state was admitted into the Union it was well-settled law in all of the states of the Union that under the common law no such right of action existed in any of the states. Georgia, the state out of whose territory most all of Alabama was carved, after it was ceded to the United States, had held that no such right of action existed. It will be found that nearly if not quite all of the original 13 states had decided that no such right of action existed. The states, with a few exceptions, that have ever decided that the right of action exists at common law, were Western states, as to which the English statutes never became the common law. It is true the distinction I am making was not made in any of the decisions denying or allowing the right of action; but it seems to me that it is a valid distinction. In fact, it seems to me that the English statute having been construed by the English courts to deny the action was impressed with that construction when it became a part of the law of the states, and that the right of action never did exist in any of the states of that class. As to the other class of states, it was open for their courts to say whether or not the right of action should exist. The fullest and best considered case on the question, so far as the Eastern states are concerned, is that of Potts v. Imlay,4 N.J. Law, 330 (377), 7 Am. Dec. 603. In that case it was said, the Chief Justice speaking:
"The cause has been twice argued at the bar upon this reason; the last time at the request of the court, and with much ability. The books have been searched for 400 years back, and upon that search it is conceded even by the counsel for the plaintiff below, himself, that no case can be found in which this action has been maintained, in circumstances similar to the present. * * * Formerly the amercement, now the costs are the only penalty the law has given against a plaintiff for prosecuting a suit in a court of justice, in the regular and ordinary way, even though he fail in such prosecution. The courts of law are open to every citizen, and he may sue toties quoties upon the penalty of lawful costs only. These are considered as a sufficient compensation for the mere expenses of the defendant in his defense. They are given to him for this purpose, and he cannot rise up in a court of justice and say the Legislature have not given him enough. If we were legislators indeed perhaps we should be inclined to say that the costs in all cases where costs are given should completely indemnify the party for all his necessary expenses both of time and money; but those to whom this high trust is committed in this state have thought and we will presume have wisely thought otherwise."
This learned Chief Justice quoted and approved the English court, after the passage of the statute of Marlbridge, as follows:
"To bring a civil action therefore though there be no ground, is not actionable, because it is a claim of right in the king's courts to which every subject may resort, and he has found pledges, is amercible for his false claim and liable to costs. It is not enough to declare that such action was ex malitia et sine causa, per quod, he was put to great charges; he must go further, he must shew special grievance, as that the prosecutor had no cause of action, or cause of action only to a small sum, and that he had sued out a latitat for a large sum with intent to imprison him, or do him some special prejudice."
The learned Chief Justice then summed up in a clear statement the law on this subject as follows:
"I think it may be laid down as law that this action cannot be maintained, for prosecuting a civil suit in a court of common law having competent jurisdiction by the party himself in interest, unless the defendant has, upon such prosecution, been arrested without cause and deprived of his liberty, or made to suffer other special grievance different from and superadded to the ordinary expense of a defense."
These are my sentiments, and, as I read our decisions, formulate the doctrine which has ever been adhered to by this court, without a shadow of turning, until this decision, which, in my opinion, overrules scores of our cases as to what is necessary to be alleged and proven in order to state and prove a *Page 355 
cause of action for malicious prosecution. The Legislatures of this state and territory, for 100 years, have so understood the law to be. A form of action has been prepared and adopted by the Legislature, and in use under that sanction for more than half a century. That form prepared and adopted was in accord with what this court had theretofore repeatedly held to be necessary to state a cause of action as for malicious prosecution. It has ever since, except in this case, been held that the complaint must substantially conform to this Code form in order to state a cause of action. Complaints wanting in the same averments as the one under consideration have been held not to state a cause of action as for malicious prosecution. Let us compare the complaint in question with the Code form, and see if it substantially complies with the requisites fixed by the Legislature and the decisions of this court. In my judgment it is fatally defective, as a Code form, or a common-law form before the Code was adopted. The Code form is as follows:
"The plaintiff claims of the defendant __________ dollars, damages for maliciously, and without probable cause therefor, causing the plaintiff to be arrested under a warrant issued by E. F., a justice of the peace, on the __________ day of __________, on a charge of larceny (or as the case may be), which charge, before the commencement of this action has been judicially investigated, and said prosecution ended, and the plaintiff discharged." Code 1907, § 5382, Form 20.
Before the Code form was adopted, it was held by this court that to constitute "a good count in case, it should have averred the issuance of process, that the process should have been properly described, and that it should have further averred that the plaintiff was arrested and imprisoned by virtue thereof. 2 Chitty's Pl. 601; 1 H. Bla. 49; 1 T. R. 238." Sheppard v. Furniss, 19 Ala. 764. This language and holding has ever since been followed. One of the most recent cases in which it was followed was Davis v. Sanders, 133 Ala. 275, 32 So. 499, and Sanders v. Davis, 153 Ala. 375, 44 So. 979. It was twice considered in this court as to the sufficiency of a count to state a cause of action as for malicious prosecution, and on both appeals the rule as to sufficiency of averments above quoted was declared. On the last appeal in the above case, and referring to the former appeal, it was said:
"It is true that the case of Davis v. Sanders, supra, and others, hold that the absence of an allegation of the issuance of process is fatal to a count for malicious prosecution. Holly v. Carson, 39 Ala. 345. The reason which underlies these decisions is that, in order to constitute malicious prosecution, it is necessary to show that the party was arrested under regular valid judicial proceedings, by virtue of which he might have been legally convicted of the offense charged."
Now, if these are necessary averments, and the statutes and the decisions of this court both say that they are, then the complaint in this case states no cause of action as for a malicious prosecution; and if it should be amended so as to make it sufficient, of course it could not be proven. I do not deny that rights of action in the nature of actions for malicious prosecution do exist in this state, and have always existed, growing out of civil suits or actions, where the defendant's person or property is seized or interfered with or injured, by reason of extraordinary process, such as attachment, garnishment, injunction, etc.; but no right of action now exists, or ever has existed in this state, in consequence of a plaintiff's failure in an ordinary suit commenced by summons and complaint. In such cases the English statutes in force in this state before the adoption of ours, and ours thereafter have provided what the lawmaking powers demand, appropriate, adequate, and the sole remedy of the defendant in such cases. In such cases the statutes provide that the defendant shall have a judgment over against the plaintiff for full costs. I cannot agree to the proposition that this judgment was not intended by the Legislature as full compensation for the wrongs and injuries suffered by the defendant. The Legislature either intended that it should be full compensation as a final adjudication of the wrongs and injuries suffered, or provided that a plaintiff should be twice mulcted in damages, if he failed in his suit. This judgment must be final, or the defendant's cause of action is split, he recovering a part in one judgment, and the remainder in another.
This court has uniformly held these statutes as to costs to be penal. The judgment rendered is as for a penalty, measured by the amount it cost the defendant to defend. In some cases it is small, in others great; it often exceeds the amount sued for, or even what the defendant could recover if he were subsequently allowed to bring an action for malicious prosecution. This judgment is not always for a major amount, as the opinion says, by way of quotation from a Western court. It is certainly enough to deter a solvent plaintiff from bringing a causeless action. All this, however, is aside from the mark; whether this first judgment given the defendant by the statute is all he ought to have, or more or less, is a question for the lawmaking power, and not for the courts. The judgment being in the nature of a penalty, the Legislature could, if it would, fix a given amount, or make it to depend upon the amount of costs, as it does, or double or treble, and the courts would enforce it as written, and not as the courts think it ought to be in each particular case. The lawmaking power could deny a defendant in such cases any right of action to recover either his costs or damages, or the right to a judgment in the first suit for either costs or damages; and when it has acted in the matter it is not for litigants or courts to say that the judgment is not for a sufficient amount, or is *Page 356 
for too great an amount. It being a matter of legislative competency, and action having been taken, the matter is settled, whether it pleases the litigants or courts. This is well and fully stated by the court of New Jersey, which has ever been followed by the Eastern courts, as to territory over which the English statute, as amending the ancient English law once prevailed. In that case it is said:
"Originally when a false claim was made, and vexatious suit carried on, the plaintiff was subject to amercement, but he was not subject to damages in addition. That was considered sufficient and it was not the notion of those days to prevent men from applying to courts for a redress of their grievances. After the amercement fell into disuse, the Legislature interfered and gave costs; but for what purpose? To compensate the party, for his ordinary and regular expenses in his suit, but not for any injury, out of the usual and common course of proceeding, in courts of justice. For such, it did not pretend to apply a remedy. The Legislature no doubt supposed that it had given costs enough to effect the purposes which it had in view. It did not intend that the party should come in, say that the provision was not ample enough, that the costs did not satisfy his expenses, and therefore claim damages by suit, to correct the miscalculation of the Legislature. It was alleged, however in the argument at the bar, that in the court for the trial of small causes, no costs are really received by the defendant for his own benefit, and to pay his expenses; and therefore that he must be entitled to sue where he has been put to cost in that court. The reasoning is fallacious. In this as in every other court the Legislature have fixed what costs shall be given."
So have this court construed our statute. In Northern v. Hanners, 121 Ala. 587, 25 So. 817, 77 Am. St. Rep. 74, there is a full discussion of the statutes, and among other things it is said:
"Under the system of costs and fees as provided by our statutes, cost is not granted by the courts of this state as damages to the successful party, but rather in the nature of a penalty imposed upon the unsuccessful party. By express statute the law of costs must be held to be penal. Code, § 1353; City Council of Montgomery v. Foster, 54 Ala. 63; Dent v. State,42 Ala. 514."
"Our statute authorizing a judgment for costs gives it to 'the party in whose favor judgment shall be given.' [Clay's Dig. 316, § 20.] A judgment for costs then is an incident of the judgment in the cause, and must be in favor of and against a party to the cause. It is manifest the officers of court are not parties to the suit." Patterson et al. v. Officers, etc.,11 Ala. 740, 742.
It is penal, imposed as punishment of a plaintiff for bringing and prosecuting a causeless suit, or of a defendant for making a false or useless defense. Both are wrong, and both are by the statute punished in the same manner. Why should not a defendant who causelessly or maliciously sets up a false defense be punished as well as a plaintiff who initiates such a suit? Our statute, in part, as to costs, has prevailed as to the territory forming the greater part of this state since 1807, twelve years before the formation of the state. See Westmoreland's Case, 11 Ala. 122.